FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             July 14, 2016
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
BRUCE MINGO,

      Petitioner - Appellant,

v.                                                          No. 16-1115
                                                   (D.C. No. 1:14-CV-03282-RBJ)
RICK RAEMISCH; CYNTHIA                                       (D. Colo.)
COFFMAN,

      Respondents - Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before KELLY, HOLMES, and MORITZ, Circuit Judges.
                  _________________________________

      Bruce Mingo, a Colorado state prisoner proceeding pro se,1 seeks a certificate

of appealability (COA) so he can appeal the district court’s denial of his 28 U.S.C.

§ 2254 application for habeas relief. We deny his request for a COA and dismiss this

matter.

      A jury convicted Mingo of first-degree murder, and the state trial court

imposed a sentence of life without the possibility of parole. The Colorado Court of

Appeals affirmed Mingo’s conviction and sentence on direct appeal, and the

      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
       1
         Because Mingo appears pro se, we liberally construe his combined opening
brief and COA application. Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir.
2009). But we don’t assume the role of his advocate. Id.
Colorado Supreme Court denied certiorari. The state district court denied Mingo’s

motion for postconviction relief under Colo. R. Crim. P. 35(c), the Colorado Court of

Appeals affirmed, and the Colorado Supreme Court denied certiorari. Mingo then

applied for § 2254 habeas relief. The district court denied Mingo’s habeas application

and also denied Mingo’s requests for a COA.

       Mingo now asks us to issue a COA. See 28 U.S.C. § 2253(c)(1). But we can do

so only if Mingo makes “a substantial showing of the denial of a constitutional

right.” Id. § 2253(c)(2). This means Mingo must “show[] that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(internal quotation marks omitted).

       Mingo asserts three claims: (1) his trial counsel’s ineffectiveness in several

respects violated his Sixth Amendment right to effective assistance of counsel,

(2) the trial court violated his Fifth and Fourteenth Amendment rights to due process

when the trial judge offered inducements to the chief prosecution witness, and (3) the

trial court violated his Fifth and Fourteenth Amendment rights to due process when

the trial judge failed to ensure that Mingo knowingly, intelligently, and voluntarily

waived his right to testify.2


       2
         Mingo asserted a fourth claim in his habeas petition—that the State violated
his Fifth and Fourteenth Amendment due-process rights when it failed to consider
certain evidence in postconviction proceedings. The district court determined that
claim wasn’t cognizable in a federal habeas action. Mingo doesn’t challenge that
                                            2
      The Colorado Court of Appeals rejected each of these claims on the merits

when it affirmed the state district court’s denial of Mingo’s motion for postconviction

relief. Thus, Mingo had to demonstrate to the district court that the Court of Appeals’

rejection of these claims was contrary to, or an unreasonable application of, clearly

established federal law, or that it was based on an unreasonable determination of the

facts in light of the evidence presented in the state court proceeding. 28 U.S.C.

§ 2254(d)(1)-(2). In its 74-page order denying Mingo’s habeas application, the

district court thoroughly considered the Court of Appeals’ treatment of each of

Mingo’s claims and determined Mingo wasn’t entitled to habeas relief.

      We have reviewed Mingo’s combined opening brief and COA application, the

appellate record, the Colorado Court of Appeals’ decision, the district court’s order

denying habeas relief, and the applicable law. Based on this review, we conclude

Mingo hasn’t demonstrated that reasonable jurists could debate the correctness of the

district court’s resolution of his habeas application. Thus, we deny Mingo’s request

for a COA and dismiss this matter.



                                            Entered for the Court




                                            Nancy L. Moritz
                                            Circuit Judge



determination or reassert the fourth claim in his combined opening brief and COA
application.
                                           3